Cobb, J.
1. An order passed upon agreement between counsel in three cases, the parties in two of them being the same, while in the third the parties are not identical with those in the other two, “ that the three above-stated cases be tried together,” does not have the effect to consolidate or merge the three cases into one, the effect of such order being simply to provide that the cases be tried together, each case, except for this purpose, preserving its complete identity. Brown v. Railroad Co., Center v. Paper Co., 117 Ga. 222; Harris v. Gano, 117 Ga. 950.
2. When it was “ agreed during the progress of the trial of said three cases ” that they be withdrawn from the jury and all questions of law and fact submitted to the court, and the court heard the cases and rendered separate judgments in each case, the losing parties in the three cases can not bring to this court for review the judgments in the three cases in a single bill of exceptions. The writ of error on such a bill of exceptions will be dismissed in this court for want of jurisdiction. See the cases cited in the preceding note.

Writ of error dismissed.


By five Justices.